DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the Application No. 17/136,844 filed on December 29, 2020, title: “Information Processing Apparatus, Method, and Program”.

Status of the Claims
Claims 1-14 are pending in the application and have been examined.

Priority
This application is a CON of US Application No. 16/097,415 filed on 10/29/2018 (Patented No. 10,909,631) which is a 371 of PCT/JP2017/015965 filed 04/21/2017 and claims the priority of foreign application JAPAN 2016-093236 filed 05/06/2016.  
For the purpose of examination, the 05/06/2016 is considered to be the effective fifing date.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/097,415, filed on 10/29/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2022, 12/27/2021, 07/08/2021, 05/10/2021, 03/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Copies of the PTPL-1449 forms with the examiner’s initials are attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,909,631.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of the present application recite substantially the same limitations as claims 1-10 of Patent No. 10,909,631 with minor variations that would have been obvious to one of ordinary skills in the art.  The variations are presented in the following table (see underline):
Application No. 17/136,844
Patent No. 10,909,631
     Claim 1, An information processing apparatus, comprising: circuitry configured to: 
     Claim 1, An information processing apparatus, comprising: circuitry configured to:
     store user data in a memory; 

     receive authentication information that indicates that a user is authenticated; 
     receive, from a terminal device, biological information of a user, wherein the biological information comprises a value of at least one of a blood pressure, a heart rate, or a respiratory rate, and a degree of fatigue, and the degree of fatigue is based on a face recognition of the user;
     load the user data that indicates a behavior of the authenticated user, biological information of the authenticated user, and a driving history of the authenticated user;

     calculate insurance information based on the user data, wherein the insurance information comprises at least one of an insurance premium, an amount changed from an original insurance premium, or the insurance premium with the changed amount; and 
     calculate insurance information based on the biological information one of before detection of entry of the user into a vehicle before presentation of the insurance information to the user, wherein the insurance information comprises at least one of a premium, an amount changed from an original premium, and the premium with the changed amount; and
     transmit the insurance information to at least one of a terminal device or a vehicle.
     transmit the insurance information to at least one of the terminal device or the vehicle.



Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Revised 2019 PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Claims 1-14 recite an information apparatus, method, and program for information processing for auto insurance.  The claims are directed to process and machine which fall within the four statutory categories of invention (Step 1-Yes, the claims are statutory).
Step 2A Prong 1:
First:
Method claims 8 and 13 do not clearly recite a processor or machine.  None of the method steps in these claims are clearly recited as being performed by a device and per the claim scope can be done by a person with paper and pencil.  Thus, the claims do not meet the M-or-T (Machine or Transformation) test and thus are abstract idea.
Second:
Claims 1-14 recite an information processing apparatus, method, and program for enabling obtainment of a more appropriate compensation for a service.  Claims 8 and 13 recite a first aspect (method) include a series of steps of receiving biological information regarding a health state of a user, calculating a compensation for a service on the basis of the health state information before getting-in to a vehicle by the user or before presenting the compensation for the service regarding the getting-in to a vehicle to the user, and transmitting information indicating the compensation for the service.  Claims 1-7 and 10-12 recite an apparatus, claims 9 and 14 recite a computer program with comparable elements as in claims 8 and 13 for implementing the method.
In summary, the claims recite an invention to obtain a more appropriate compensation borne by a user for a service regarding a vehicle such as automobile insurance on the basis of time series information regarding a health state of the user and information regarding getting-in to the vehicle by the user (see Patent Application Publication No. 2021/0118061, paragraph 79).  The process being performed on an information processing apparatus limits the use of the abstract idea to a particular technological environment, but it does not change the analysis because it does not make the idea non-abstract.  The claimed process, such as storing, receiving, loading, calculating, and transmitting insurance information indicating the compensation for the service, narrows the scope of the invention but they are merely a process (a series of steps) to govern how the compensation process is performed and do not make the idea less abstract.  
The claims recited additional elements, such as the terminal device 11, insurance management server 12, communication network 13, a communication unit 41, a driving information acquisition unit 42, a behavior information acquisition unit 43, a biological information acquisition unit 44, a control unit 45, an input unit 46, a recording unit 47, and a display unit 48, all are recited at a high level of generality (see Publication, paragraphs 85-114 and Figures 1-3 and 5) and are merely invoked as tools to perform the process.  
The claims recite a method utilizing an information processing apparatus along with the programmed instructions coupled to a communication network to determine insurance premium based on data input (the time series information regarding the health state of the user and information regarding getting-in to the vehicle by the user), which is a method of organizing of human activity and is related to fundamental economic practice (i.e., hedging, insurance, mitigating risk).  Thus, the claims is directed to a method of organizing human activity.  The mere nominal recitation of generic computer components do not take the claims out of the methods of organizing human activity grouping.  Therefore, the claims recite an abstract idea (Step 2A-Yes, the claims recite an abstract idea).
Step 2A Prong 2:
 The claims recite the additional elements include the terminal device 11, insurance management server 12, communication network 13, a communication unit 41, a driving information acquisition unit 42, a behavior information acquisition unit 43, a biological information acquisition unit 44, a control unit 45, an input unit 46, a recording unit 47, and a display unit 48 along with programmed instructions and communication network to perform the receiving, calculating, transmitting, recording, transmitting, controlling, authenticating, acquiring, transmitting and receiving steps.  The recited additional elements in all steps are recited at a high level of generality and the limitations are done by the generically recited computer system (see Applicant Specification, paragraphs 85-114 and Figures 1-3 and 55).  
The limitations are merely instructions to implement the abstract idea on a computer and require no than a generic computer to perform the generic computer functions including the steps of storing, receiving, loading, calculating, and transmitting.  
Further, the dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claim.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Accordingly, the claims do not include additional elements that integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to the abstract idea (Step 2A Prong 2-No, the claims are not integrated into a practical application).
Step 2B:
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of determining insurance premium based on data input by storing, receiving, loading, calculating, and transmitting information indicating the compensation for the service.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claims 2-7 and 11-12 depend on independent claims 1 and 10 respectively, and therefore include all the limitations of claims 1 and 10.  Thus, the claims recite the same abstract idea of determining insurance premium based on data input in order to indicate the compensation for the service. 
Claim 2 contains more detailed information about the biological information corresponds to the behavior of the authenticated user (additional information).  This claim individually or in combination with others does not integrate the abstract idea into a practical application or adds significantly more to the judicial exception.

Claim 3 contains more detailed instructions about the calculation step which is based on the biological information (additional instruction).  This claim individually or in combination with others does not integrate the abstract idea into a practical application or adds significantly more to the judicial exception.

Claim 4 contains more detailed instructions about the determination step which is the condition or behavior of the user such as sleeping or resting state (additional instruction).  This claim individually or in combination with others does not integrate the abstract idea into a practical application or adds significantly more to the judicial exception.


Claim 5 contains more detailed information about the behaviors of the user based on time series data of registered position information of the user (additional information about the behavior of the user).  This claim individually or in combination with others does not integrate the abstract idea into a practical application or adds significantly more to the judicial exception.

Claim 6 contains more detailed information about the biological information such as blood pressure, heart rate, respiratory rate, or degree of fatigue, and the degree of fatigue is based on a face recognition (additional information).  This claim individually or in combination with others does not integrate the abstract idea into a practical application or adds significantly more to the judicial exception.

Claim 3 contains more detailed instructions about the calculation step which is based on a time of entry and health state time series data (additional instruction).  This claim individually or in combination with others does not integrate the abstract idea into a practical application or adds significantly more to the judicial exception.

Claims 11-12 contain more detailed information about the control display of the insurance information and transmit information (additional information).  These claims individually or in combination with others do not integrate the abstract idea into a practical application or add significantly more to the judicial exception.

Claims 2-7 and 11-12 do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims 1 and 10.  Although the independent claims indicate an apparatus acts as the processing device in the claimed method, the claims do no more than implementing the abstract idea of determining insurance premium based on data input (user state or condition).  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Therefore, the dependent claims do not integrate the abstract idea into a practical application.
The focus of the claims is on utilizing an information processing apparatus along with the instructions better determine insurance premium based on data input.  The claims are not directed to a new type or processor, a system memory, or a user interface, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer related-technology, but on an independently abstract idea that uses computers as tools.  The claims do not include a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishikawa (US PUB. No. 2016/0217531 A1, filed on 11/24/2015) (hereinafter “Ishikawa”).
As per claim 1, Ishikawa teaches an information processing apparatus comprising: circuitry configured to: 
store user data in a memory (see Ishikawa, para. 102 “The memory 11-4 temporarily stores the data processed by the CPU 11-1 and the biological information acquired from the sensor 11-2; Figure 3/elements 11-4); 
receive authentication information that indicates that a user is authenticated (see Ishikawa, para. 102 “The memory 11-4 temporarily stores the data processed by the CPU 11-1 and the biological information acquired from the sensor 11-2; Figure 3/element 11-4); 
load the user data that indicates a behavior of the authenticated user, biological information of the authenticated user, and a driving history of the authenticated user (see Ishikawa, para. 68-69 “information regarding the movement status/driving status of the vehicle”; Figures 1, 3/elements 11-3 “transmitting and receiving unit”); 
calculate insurance information based on the user data, wherein the insurance information comprises at least one of an insurance premium, an amount changed from an original insurance premium, or the insurance premium with the changed amount (see Ishikawa, para. 68-69 “biological information regarding a driver of the vehicle”, “weight of the driver of the vehicle”, “the concentration of alcohol contained in the breath of the driver of the driver”, 82 “when the first server receives a command to request the calculation of an insurance premium”, 87-90; Figure 1); and
transmit the insurance information to at least one of a terminal device or a vehicle (see Ishikawa, para. 94-95 “communication device 10-3”; Figure 3/element 11-3 “transmitting and receiving unit”).

As per claim 2, Ishikawa teaches wherein the biological information corresponds to the behavior of the authenticated user (see Ishikawa, para. 68-69). 

As per claim 3, Ishikawa teaches wherein the circuitry is further configured to:
calculate the insurance information based on the biological information and information regarding an entry of the authenticated user into the vehicle (see Ishikawa, para. 68-69 “biological information regarding a driver of the vehicle”, “weight of the driver of the vehicle”, “the concentration of alcohol contained in the breath of the driver of the driver”, 82 “when the first server receives a command to request the calculation of an insurance premium”, 87-90; Figure 1).

As per claim 4, Ishikawa teaches wherein the circuitry is further configured to determine, as the behavior of the authenticated user, the authenticated user associated with the terminal device is in one of a sleeping state or a resting state based on learning data and acceleration data obtained from the terminal device (see Ishikawa, para. 68-69).

As per claim 5, Ishikawa teaches wherein the behavior of the authenticated user is based on time series data of registered position information of the authenticated user and a measured position of the authenticated user (see Ishikawa, para. 68-69).

As per claim 7, Ishikawa teaches wherein the circuitry is further configured to calculate a degree of safe driving based on: a time of an entry of the authenticated user into the vehicle, and health state time series data indicating a health state of the authenticated user (see Ishikawa, para. 68-69 “biological information regarding a driver of the vehicle”, “weight of the driver of the vehicle”, “the concentration of alcohol contained in the breath of the driver of the driver”, 82 “when the first server receives a command to request the calculation of an insurance premium”, 87-90; Figure 1.

As per claim 8, this claim written in method form corresponds to claim 1 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 1.

As per claim 9, this claim written in computer program form corresponds to claim 1 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 1.

As per claim 10, An information processing apparatus, comprising: circuitry configured to: 
receive authentication Information that indicates that a user is authenticated (see Ishikawa, para. 68-69 “information regarding the movement status/driving status of the vehicle”; Figures 1, 3/element 11-3 “transmitting and receiving unit”);
receive, from at least one of a terminal device or a vehicle, user data that indicates a behavior of the authenticated user, biological information of the authenticated user, and a driving history of the authenticated user; 
calculate insurance information based on the user data, wherein the insurance information comprises at least one of an insurance premium, an amount changed from an original insurance premium, or the insurance premium with the changed amount (see Ishikawa, para. 68-69 “biological information regarding a driver of the vehicle”, “weight of the driver of the vehicle”, “the concentration of alcohol contained in the breath of the driver of the driver”, 82 “when the first server receives a command to request the calculation of an insurance premium”, 87-90; Figure 1); and
transmit the insurance information to the at least one of the terminal device or the vehicle (see Ishikawa, para. 94-95 “communication device 10-3”; Figure 3/element 11-3 “transmitting and receiving unit”).

As per claim 11, Ishikawa teaches wherein the circuitry is further configured to control display of the insurance information (see Ishikawa, para. 11-12; Figure 8A/B “display unit”).

As per claim 12, Ishikawa teaches wherein the circuitry is further configured to transmit the insurance information to the terminal device of the authenticated user (see Ishikawa, para. 94-95 “communication device 10-3”; Figure 3/element 11-3 “transmitting and receiving unit”).

As per claim 13, this claim written in method form corresponds to claim 1 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 1.

As per claim 14, this claim written in computer program form corresponds to claim 1 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Ishikawa and in view of Mimar (U.S. Publication No. 2014/0139655 A1) (herein after “Mimar”).
As per claim 6, Ishikawa does not disclose, but Mimar teaches wherein
the biological information comprises a value of at least one of a blood pressure, a heart rate, or a respiratory rate, or a degree of fatigue (see Mimar, Abstract, para. 112-113, 128-133; Figures 8, 9, and 20-21), and
the degree of fatigue is based on a face recognition of the authenticated user (see Mimar, Abstract, para. 112-113, 128-133; Figures 8, 9, and 20-21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the face recognition feature as taught by Mimar with Ishikawa’s method for face recognition.  One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of better recognizing the user’s state.  Since Ishikawa and Mimar are both directed to the field of driver monitoring for accident avoidance, no unpredicted results would be expected.

Conclusion
Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697